DYNAMIC VARIABLE LIFE I SINGLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its ReliaStar United Services Variable Life Separate Account I Supplement Dated May 1, 2014 This supplement provides up-to-date information about the company and updates and amends your prospectus dated May 1, 1994, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the Company found on page 6 of your Policy prospectus is deleted and replaced with the following: ReliaStar Life Insurance Company (“we,” “us,” “our,” and the “Company”) issues the variable universal life insurance Policy described in the prospectus and is responsible for providing the Policy’s insurance benefits. All guarantees and benefits provided under the Policy that are not related to the Variable Account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized in 1885 and incorporated under the laws of the State of Minnesota. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 20 Washington Avenue South, Minneapolis, Minnesota 55401. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
